Citation Nr: 0012696	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  96-47 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to July 
1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In May 1998, a hearing was held before the undersigned 
Member of the Board in Washington, D.C.

In July 1998, the Board denied claims inclusive of the issue 
stated on the title page.  Thereafter, the veteran filed an 
appeal with the United States Court of Appeals for Veterans 
Claims.  In response to a "Joint Motion to Vacate" the 
Board's July 1998 decision ("Joint Motion") requesting 
items of relief to include vacating the Board's July 1998 
disposition of the issue listed on the title page and 
affording the veteran an opportunity to "submit additional 
evidence and argument" relative to such issue, the Court, in 
August 1999, so ordered the same.     

Thereafter, the appeal was returned to the Board.



REMAND

At his above-cited May 1998 personal hearing, the veteran 
alluded to the existence of possible clinical records 
reflecting VA outpatient treatment rendered him since July 
1997 at the (apparently) Brecksville Division VA Medical 
Center in Cleveland, Ohio.  However, inasmuch as the RO has 
not yet attempted to procure these records, further 
development to facilitate the accomplishment of the same is 
specified below.

The Board further notes that the veteran has not, relative to 
the severity of his service-connected PTSD, been pertinently 
examined by VA since 1997.  Given such consideration, then, 
the Board is of the view that such examination should be 
performed before further appellate action ensues.  Further 
development to facilitate the accomplishment of the same is, 
accordingly, specified below.

As was noted in the above-cited Joint Motion, a claim for a 
total rating based on unemployability due to service-
connected disabilities (TDIU) is deemed to have been raised 
by the record.  Further development to facilitate the 
adjudication of such claim by the RO is, therefore, specified 
below.

Finally, in an item of correspondence from the veteran's 
representative which was received at the Board in March 2000, 
the representative, on the veteran's behalf, has asserted a 
claim of entitlement to an effective date earlier than 
November 29, 1994, for an award of service connection for 
PTSD.  Further development pertaining to such claim is 
specified below.

Accordingly, the case is REMANDED for the development 
specified with particularity hereinbelow.  The RO is advised 
that full compliance with the specific terms of the REMAND, 
as set forth hereinbelow, is essential.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).   

1.  The RO should contact the veteran and 
specifically inform him of his 
opportunity to submit 'additional 
evidence and argument' pertaining to the 
issue on appeal.

2.  The RO should request the veteran to 
advise whether he has, since 1996, been 
treated in response to his service-
connected PTSD by any health care 
provider other than the Brecksville 
Division VA Medical Center in Cleveland, 
Ohio.  Then, depending on the veteran's 
response (if any), the RO should, after 
obtaining any necessary authorization, 
take appropriate action to procure any 
clinical records indicated.  In any 
event, the RO should take appropriate 
action to acquire copies of any extant 
clinical reports which may have been 
prepared in conjunction with VA 
outpatient therapy rendered the veteran 
since January 1997 at the Brecksville 
Division VA Medical Center in Cleveland, 
Ohio.

3.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
by a board certified psychiatrist, if 
available, to determine the current 
severity of his service-connected PTSD.  
In addition, the examiner is specifically 
requested to assign a score 
representative of the veteran's PTSD-
related Global Assessment of Functioning.  
Any special diagnostic studies deemed 
necessary should be performed, and the 
claims folder should be made available to 
the examiner for review prior to the 
examination.  

4.  The RO should then review the report 
pertaining to the VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
such examination is in compliance with 
the Board's examination instructions.  

5.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issue on appeal; and 
adjudicate (1) the recently ascertained 
above-addressed claim for a TDIU; and (2) 
the recently asserted claim for an 
effective date earlier than November 29, 
1994, for an award of service connection 
for PTSD.  

6.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, to include the RO's disposition 
of the above-cited earlier effective date 
and TDIU claims, both he and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case.  The veteran should be provided 
appropriate notice of the requirements to 
perfect an appeal with respect to any 
issue(s) addressed therein which does not 
appear on the title page of this 
decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  

		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



